Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 contains two periods.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations (See MPEP 608.01(m)). Appropriate correction is required.
Claim 2 recites the limitation the real DSP, in line 4, and should be preceded by its meaning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the system, the intrinsic mode function, the redundancy and interference features, the first and second hidden layers, the nodes number " in lines 5, 10,13, 18, and 19 respectively; Claim 2 recites the limitation “the real DSP”, in line 4; Claim 6 recites the limitation “the thief” in line 8; and claim 8 recites the initial parameters, in line 11. There is insufficient antecedent basis for these limitations in the claims.
Since claims 3-5 and 7 directly or indirectly depend on claim 1, they are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reason set forth above for claim 1.
7. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the real DSP refers to.  Please clarify.
Allowable Subject Matter
8. 	Claims 1-8 would be allowable if applicant overcomes the rejection under  U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by way of an amendment.
9. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art to: Xu, et al. (Open-Circuit fault diagnosis of Power Rectifier Using Sparse Autoencoder Based Deep Neural Network) disclose “To verify the effectiveness of the SAE-based DNN for fault diagnosis of three-phase full -bridge rectifier, an simulation model is
constructed in MATLAB/Simulink as illustrated in Fig. 6. The output voltage signals in fault conditions can be measured by the Voltage Measurement module under different fault conditions set by modules of Fault Type and Fault Num. The output voltage signals of the simulation model are collected with the sampling frequency of 5 kHz under a supply frequency of 50 Hz. and the voltage data of steady state are memorized in the 500 dimensional data vectors for further fault feature learning and fault classifying. To simulate the actual operating conditions of power supply, random noises are added into the sampled data vectors and 100 data vectors are remained for each fault mode. These data are randomly selected for training and testing of the SAE-based DNN.  To compare with the SAE-based DNN, the simulation experiments based on PCA-BPNN and FTT-BPNN approaches are implemented to evaluate the performances of the proposed approach. In PCA-BPNN, the principal components of fault voltage signals are
extracted by using PCA at fir t. and then the labeled data are fed into BP neural network (BPNN) for fault classification. In FTT-BPNN, an FFT preprocessing of fault voltage data is firstly conducted, and then the features of harmonic components are used for the fault diagnosis based on BPNN [. . . ] To determine the structure of the SAE-based DNN, the fault features of the input signals are extracted from different hidden layers respectively and then put into the SoftMax classifier to acquire the accuracies of the fault diagnosis. Fig. 8 illustrates the average accuracies of the fault diagnostic system (i.e. 100%, 00%, 92.55% and 87.05%) after several
simulation experiments (See sections 4.1-4.2, pages 5-8); and Zhao, et al. (Research Advances in Fault Diagnosis and Prognostic based on Deep Learning) disclose as illustrated in Fig. 2, the framework of fault diagnosis using deep learning could be technically divided into five components: definition states phase, pre-processing phase, training phase, testing phase, evaluating phase. The detail of each phase is as following: 
In the definition states phase, it is specifically focused on defining the failure diagnostic problem or system health states.
In the pre-processing phase, sensory data are collected with each predefined health state for purpose of building the raw dataset. Then, the dataset is preprocessed (e.g., FFT, WT) and normalized (ranged from 0 to 1). Finally, it needs to be divided into training and testing dataset separately by one rule.
In the training phase, models and initial parameters are developed based on deep learning theory. After this, classification model is trained by means of training dataset. It is particularly important to fine-tune the classification model through misclassification errors.
In the testing phase, testing dataset is put into the trained model to identify fault type or fault position.
In the evaluating phase, it mainly finishes computing accuracy, reporting and evaluating the diagnosis results.


    PNG
    media_image1.png
    408
    384
    media_image1.png
    Greyscale

	Without disregarding the problems identified in paragraphs 2-7, neither Xu, et al. nor Zhao, et al. disclose or fairly suggest each of the elements as defined by independent claim 1.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A publication to: Xu, et al. (Open-Circuit fault diagnosis of Power Rectifier Using Sparse Autoencoder Based Deep Neural Network), and Zhao, et al. (Research Advances in Fault Diagnosis and Prognostic based on Deep Learning).
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665